Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 1 of 13 PagelD 194

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
———_—_—_—_—_——

UNITED STATES DISTRICT COURT
for the

District of

Division

CaseNo. 3 '/9-CV-00 1g6- MMY-MLh
(to be filled in by the Clerk's Office)

gc Ue : £ a ls [DMN Shabeor
be Samuel filmer atta Hag ZALlIM Sch 20d pmendla hy

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
' page with the full list of names.)

-V-

| Popirn ALU ues L Decabelli Dbeyaa LAD ascache
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 2 of 13 PagelD 195

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A.

The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Labsumue! filmer Lih Hing Zale I Aly deze

All other names by which
you have been known:

 

 

 

 

 

ID Number LYly47
Current Institution WNNCAS LE
Address PO fax {000
Railord Fl 32043
Citv State Zip Code
The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name L 2 th Mp ton
Job or Title (if known) OLlc.
Shield Number as
Employer UNG CTE
Address fa Box 10Gg0
Rastard EL 3205S

 

Citv State Zip Code
[iy fadividual capacity (2 Official capacity

Defendant No. 2

 

 

 

 

 

Name bl). OLiver
Job or Title (if known) Sat
Shield Number =
Employer DG) CFT
Address Lo box [0C0
Railord fl 322 3

 

“ee Citv Sta, Ziv Code
[EV Individual capacity official capacity

Page 2 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 3 of 13 PagelD 196

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

 

 

 

 

 

Name J: Dec ube llis
Job or Title (if known) gfe
Shield Number —
Employer UNICA CL
Address LO Bux 10Cc0
Ratord f/ 320K3

 

City State Zip Code
hotividnal capacity 7 Official capacity

 

 

 

 

 

 

Defendant No. 4
Name J: b fyan
Job or Title (if known) QEC
Shield Number —_—
Employer (SPHON CL
Address Po _kcx |0C0
Railotd fd 32082
fr City ome Zip Code

Defendant Ab.5 EABIASLOCH. fn stapes Oh Vee WNC POB 1000

U. Basis for Jurisdiction “ied FL 320% 3 aes Videal capacite & BD of Pictal Capaciy

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[-] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do-you claim a being, yulege bv a or local. officia
The $b US Con stittonad Amendment hawt been Violated by , Defende. Bays L5ENe: Ny sod hysily
attack the PlaintifF had unlaw tut: a Lagess utilized ypon Bs ah ache fhe 7), 1¥ i aeorgh was

Pain aad pes Hand, tevished, plasm fF f bette in @ §excual menace, ne 7 eee

Aeeded by bebendpad Wt Mos here Plas ee he gy Mion pon tie bi fh pe sui thor i2€

tor oe eek ond Cell Sebel ite: we be, i feces < fed

 

 

Sita. she

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 4 of 13 PagelD 197

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

——

|

 

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
ee Attach additional pages if needed.

lant tl Buling under Sec. 19493 Defends 41-4 Reon d / Phy sical Hac hed Plartlith
Beferodant # 5: Order Chemical Aget ard unlawful Fotce. to Zz Ltt li220) Le, the Platelet

Aad treated Plat nts £0 Jikber ent From tha Made Z, #
ard Stakmert cf Fact) OEE eee

 

Prisoner Status

Indicate whether you area prisoner or other confined person as follows (check all that apply):

Se Ase oS

Pretrial detainee

Civilly committed detainee

. Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

W/P

If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

Unica CT — Rasthord FL ~Vtorm cell 2243 ~ Dey 237 20/9

Page 4 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 5 of 13 PagelD 198

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

6 What date and approximate time did the events giving rise to your claim(s) occur?

Approx | pn 5/23/14

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Defendants No- [-(L, Hampton) after Chamicalagent oti zed yen planhl} (xi )es hed the plain 4!
was he goin 9 be sue! Eo cuoLL. Plaintiff said “YES Defendant No.1 open the Flap ca the docr and
Pian tl gave defendant Mo. L all" hi5 Clothes . the deFendanterder Maint bt be bend over to wash

Side ard fopull buti cheeks apart. PlantHlf obe - yea! Delerdentt ordet tie Plain ttt to refotad 14
over cud over stabiag ke Aint do ib righ Plain obeyed Delendant told it: Jach$ca Had refused

order.
(sce 5a) For contidation)

V. Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

PlainbiFl wtrs bleeding Fren back of is head ards seul Mboad Horted ler urine Koot ow byeed!$¢//

remarn. v
VI. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. i
Grant PlainhLE a declaration phed the acts, and omission descited herein Violade fy3 17

under the Constitutrcn ard Lows GF UG wud, fermantnt jn TvOectica order 14g oe tendarts 10

their of Fic tad Capacity ; Fo remove theirself Frem Cell extrachH Ca , Bad pt Joaer/e4

ordering Fer the vided Camere ty be Clear fo $€CE Phe whale (reid la ene WO the CoO
Jar intvgction cro eria g- po have the

been blecH Erer seein the Z/M» py
hiuot on the Plain till fend Medically Fema ved
Sapsatare acwn t : 174000 Teintty ard Severely
Nomi Atos: 170000 cacy JeKesdarts i
ML BMI E 3 cop agains? JeFerdant #1 (Hampton) For gexval assaytiny (19 tpt
CO5t of Lawsult, tty Fee; ay ce ywstice acter Frert Cer -
NOTE: Plasntitf 15 ascot seeing money damages in defenders oFFiciad Capacity

 

Page 5 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 6 of 13 PagelD 199

CONTINUATION (5.(a))°

Lé Jackson order defendant's Mo. 4-4 to cellextract the piaitts!Y tallorder wes
wurS pass down From delendant Mo.5 ( Biascechea) )

Defendants Mo. i- 4 while dressed up Intell exdracticn Gear reshed in the cell aad
started heating the Plaintiff, by Kicking and punching the Blain bil! the plarnhtS hod nd
Clothes oA.» Plaintitl was screaming hes not re siting: De ferdants I-41 ( Hampton
Olivers Decubellis and Bryan) continue beating the Platnti ft.

Defendant Moot (Hampton) eutec pata ceil with dekondends 2-4 $2 tted
On det Plainuill’s bach ond Stariesd Punching the plasatitl of the bach of his head

us ing te herdcvlls as brass Kaochers, the delendant (yo. 1) yre Lthe Platatilis
Penis ard bells sna Prilee! ard tarist then cavse Pain

Defendurts Mo. 1-4 (Hampton Dhvers Decubellis :Brvan) Continue assaulting

Fhe, Plaintill yetliag ‘Stop 10515H Ad "nbil L4. Jackson order dekendanls 1-4 to
" back of F Stating “Thats enough ue

Li. Sachsen order JeFendarts to Place some Vader Sher! wa the. Plarati tf
Due te Plainhtl beaw ude.

Defendants E.A-Biascoches (No.5) arder Fur Chemical aga rd to be thi zed
Upton the Plarntile, AF her going 1S pevedhovsed Mat A4tS or dering him to ¢ ut up
that hes MOVING. De ferdart No.§ order bbe Bias to close cell door Flap ad order
Lt. JachHSon de var lize the Chemicalaqevd. Debrdut wWo.5 gut Promissicn From Duty
warden to have Plas WL! cell erxctracteS- Kaciwing Plain # wasr't retvsewd -

The plain HLL re ported to Deterdert We. thet he Jeclared sexval abuse, Jelercdard

ignottd Plaints Lh, Defended dic) wed report ther ablewed Plant tt lo be seev by med {cid
concersing Ins Sexual abuse allegatios

De fendord No.5 (Biascochea\ heusee the Plaintit lin 3-borm aay rem bhher LM
tnmode ard retused te Give hin Clothes le ao bedding . Fetuste) Plavan Hult 5eap und Teethpa sé 9 Teeth
brush jaa te ti55Ue . The Plural has) to zat with a cardboard material, which Lett Culs on biS O0A%Fh.

The Plainti€? had to driv Hot Coffee ete ovbot a Paper cone @ cup: Eve yh me Planblh exssted
his Geli tu be escort approx. 10 Feet te the Shower the Plain? was Yaced uw Filly resdrit+

bth a Spit Mask over his Whole heod. The treakmerd ow tha Plainttt was dy thered Lrem
all vkler CoM ro mabtes tat was bovsedian Yard U derm .whtth where CM ©.

Suppose to bern hovsee.
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 7 of 13 PagelD 200

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vil. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

ves
[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Union C-L

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

es
[-] No
[-] Do not know

C: Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

C] ¥es
ove

[-] Do not know

If yes, which claim(s)?

 

Page 6 of 11
 

Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 8 of 13 PagelD 201

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

= —= = SSS ——

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

concerning the facts relating to this complaint?

C] | No
If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[] Yes
C] No

E. If you did file a grievance:

1. Where did you file the grievance?

UMN CL, And The Head a yarler OF FDOC.
Ard Sert letter fy Hyg Court ashing Fe) fpsi$per, been
oar FOS of Playntbth& iff

(See Feobral bebjew pq (a) )

2. What did you claim in your grievance?
Dane as this Complaint
dtaff abuse (va loss Fu/ force ) wd Sexmued bse

 

3. What was the result, if any?
wolhir4g ; Dewidd Yl1CUeMe

As of PlainH Ls pucisledpe, Ard S04 1+ Was Cocmplurrt) Gs see. Ja
The trspecicr Generel obfite PlaiwhLl heard ncHery else see) 10 3°
TAS ut? alsy sod aQ copy A PlaiwH th Letfeg to £8 - Spill héord pothyag

tht =
4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process. )
The G11 UAE [VCCOSS 13 Cotte feg/, PlawtfL First submited
Ewter pod ; Tw Oc 1-303 te Justi hen leve/ cd peadgua Pee. tise sub uehe,

reueys te L-b oltice wd a Lope fo fg Cowl?

 

Page 7 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 9 of 13 PagelD 202

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
ee

 

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Wi

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any: ”

. *, yee Keod Liuetclen,
WHEE Filed qrieverces end srformed oblicials such a j
Pas of ae Mental peal/4 SAL ard write a lebtee te Hig coer h

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

Plaiwt ££ wrote a Leber fo Hy$ covré selyry fefP this Cowrd set
Q copy cf fe leHee fo fe I-6 bile OS fo the warden of Jushipiticn

       
    

“le KG Z ay Ce i TD Y SBICCHLIE ES A. GHG? >
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Plarahll really don't Krew how fy anuswee P45; Fer fe aevel Peeewed & 3 Strihe' Buk
L] Yes had a. case cf tuo dismissed ber faulvie te stabe a chain .
No (ele: Neuer reCeivee! a StH CS b tev WAR otf The I St7thes Tut)
To the Platt Lt wotrstardirg of this questten pial will chee ng - Cavte
hi vevee received a SH/IMG. The fuser 75 te be beshef, 418 fac ueege of well tiedirg
If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 10 of 13 PagelD 203

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
. action?
ws
[] No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) / » Sa mye | Laloner
Defendant(s) —_/ A

2. Court (if federal court, name the district: if state court, name the county and State)

 

Nd fla See, BHeachmest additicnal Laupuf ls Cig (a))
3. Docket or index number (
BEL P BRE 2: D0-CV- shp

 

 

4. Name of Judge assigned to your case
Lwhdtus

5. Approximate date of filing lawsuit VV
Z2O/G

6. Is the case still pending?
[_] Yes

nn

If no, give the approximate date of disposition. byK huey, wp

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

See AHarh wa Dismissed

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 11 of 13 PagelD 204

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

CW ves
[] No
Dz If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1.

Parties to the previous lawsuit

Plaintiffs) / a amuel Saluer
Defendant(s) [ne heel -

Court (if federal court, name the district; if state court, name the county and State)
NO: Fla -
See AMach men! wddibicwel Lass (joa) )

Docket or index number Pe 2064 -CU -COYO /

See Hthachmert

Name of Judge assigned to your case is Witty r
sce Phar Arent
Approximate date of filing lawsuit 2Aeq

See 4, ty hie L DY,
Is the case still pending?

1] Yes

oO

If no, give the approximate date of disposition v tel)

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Dismissed

 

Page 10 of 11
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 12 of 13 PagelD 205

Additional Lawsuits. P9 Ie (a)
FEDERAL ACTIONS:

MMe Meal; WD Flu. Lase We. 22 2009-CV OWI (Cbsed ):
LavuK, MD Fla.case Meo. 1: 20i6-cV~0643% lL losed ):
Palmer V. > M.0 Fla. Case Mo's 3°14-CV- 362 (Closed) «

Palmer’ Vi — MD Fla case No* Bi/2 60> 329 (Chica).
/

Palmer Ve —— mp Fi
" ‘ tU tla Case Noi 2! i/ cy .
Paimer Ve— M.D Fia Case Vo° 3 275 (CleseS) 4

‘2 -CV~ 775 (closed) +
Palmer JV. — MD Fia case Voé = /

: 342-CV~ 776 (é/o se) € Failul Polls court order) ©
Palmer V. — fh. 0 Fla Cease Mo. S£&/2-Cv- ¥/3 CL ised )( failure Sites ttoer ) 4 /

Paimer Vi— MD Fla case MO! 37/2-CV- 8/4 Ce lose) tKailyre Fellow order dg
Palmer V. —IMD Fle.Case NO! 3:14 -cU- 362 (54 Fadi 9g )4
Falmer Vi — M0 Fla case MO°3:/4-tU- $74 (Closed -Fatluie Stale cian) a
Palmer Y. — M.D Fla case WO'31G -cV- 95 ($411 Leda a) f
Paimer Ve — MO Fla case No: 2:09-cv- bo 4 (Closed) 4
Paimer Vi — 4b Fla case We: 414 60-306 failure Sub ub Filed 2493) )
Palmer Vi +4 Jachgon M-0 Fla Cast wo: 3519-cv-ootwil Letler ta Cour} Closed )*j
Palmar V.n~ M.D Fla Case Vo‘ B12 -tV -$% (tise)

STATE ACTIONS.

Tamlingon » 2010-c# - 203] (Charlotte Le-)
Tomlinson + 20I0~CH~ 4363 (Cherledt Co.)

McNeil: 2oib-CA~ 3746 (Lharlotic Co.)

Me Weil’ ol-CA-29 (cherlott Co.Z201l-cn-191)
Me Nel 20ll-cA- 215 (Leen Lo.),

Fia Dept corr. 1612-CA~22349:lLeoalo-)

Fla Dept Goff. 1¢i2-CA~2L3 (Leente-)
Cla Dep) corr - L0iS-chA -66! (Sania hosy Lo-)

Fia Neat Colt 2olb ~CA-303( Swhe kosy Co-)
AssE. warden Whitehtad 2012 -CA-0S43 ( Bradlord Lwaty )

_ Ip
Please Ot; The above Cases 15 Ca 5e3. Plat bf fecepue Lae AS153c0velf
with A55/5ferd. Ef acy Cases 3 tof fed ov? . Fiteg The 145 by LOL caro! 04
Mtedtiondl y to Mislead He Courd o7 Vary hasasS €@USG, emmecte ssa y Je lay

Or ary Ofkec II iterabjins. The above 13 been! $path ed 1” the (E97 Of /MMUES HMOWIELCE,
With 3 a fre-$e Inmale with Little te wo Jwetifegde of CLAW

|O @)
Case 3:19-cv-00780-MMH-MCR Document 31 Filed 06/29/20 Page 13 of 13 PagelD 206

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
aS —=———
oa

IX. Certification and Closing

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: b/ q/- a LO |
Signature of Plaintiff Le SNe [ AA ner LAA Lf

Printed Name of Plaintiff Le Samusd Pod mer

 

 

 

 

Prison Identification # LY/ ZY 7
Prison Address fA WN IgA cL Lop LOCO
Ratterd _fL S20H 3
City State Zip Code

B. For Attorneys

Date of signing: WY

 

 

 

 

 

 

 

 

 

Signature of Attorney J
Printed Name of Attorney fy / /]
Bar Number L ZL [ 77]
Name of Law Firm 7 eo
Address
City State Zip Code
Telephone Number A tf 4
E-mail Address / V/ J

 

Page 11 of 11
